MEMORANDUM **
Defendant Aniceto Vega-Bejar, Jr., appeals his sentence following his guilty plea conviction for illegal re-entry in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand to the sentencing court to proceed pursuant to United States v. Ameline, 409 F.3d 1073, 1078 (9th Cir.2005) (en banc). See United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 755-56, 160 L.Ed.2d 621 (2005).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.